Citation Nr: 0101029	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  Additional Army National Guard duty has been 
reported by the veteran. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Baltimore, Maryland (hereinafter RO).  In November 
2000, a hearing was held in Washington, D.C, before the Board 
Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2000).  
 

FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by an August 1993 rating decision, essentially on the 
basis that there no evidence demonstrating that a psychiatric 
disability was present during service; the veteran was 
notified of this decision in August 1993 but did not perfect 
a timely appeal.  

2.  Additional evidence submitted in an attempt to reopen the 
claim at issue in the form of a private medical statements 
dated in June 1997 and April 1999 essentially asserting that 
the veteran's psychiatric difficulties began in service bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  The evidence submitted since the August 1993 rating 
decision is new and material; thus, the requirements to 
reopen the claim for service connection for a 
psychiatric disability have been met.  38 U.S.C.A. § 5108 
(West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the adjudication embodied in the May 1999 statement of 
the case did not address the question of finality, the 
initial issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a psychiatric 
disability denied by an August 1993 rating decision.  The 
asserted basis for the denial, essentially, was that there 
was no evidence, including the service medical records, 
demonstrating that a psychiatric disability was present 
during service.  Notification of this action is documented by 
a letter sent to the veteran in August 1993.  The veteran 
failed to perfect a timely appeal to this rating decision.  
As a consequence, the August 1993 rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
20.1103 (1999). 

Once, as with respect to the August 1993 rating decision, an 
RO decision becomes final under 38 U.S.C.A. § 7105(c), absent 
submission of new and material evidence, the claim may not 
thereafter be reopened or readjudicated by VA.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra.  New evidence, submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  See Hodge, supra.  

Pertinent evidence added to the claims file since the August 
1993 rating decision includes a June 1997 statement from Dr. 
Eugene H. Owens indicating that he began treating the veteran 
in 1984 for anxiety and insomnia, with the veteran reporting 
to him that he had these problems since his separation from 
the service.  Dr. Owens indicated that a detailed history 
could not be presented because a fire had destroyed the 
veteran's records.  Also added to the record was a 
comprehensive statement dated in April 1999 from the 
psychologist Robert M. Benedict.  His diagnoses for the 
veteran were major depressive disorder and generalized 
anxiety disorder.  Dr. Benedict, referencing the veteran's 
history of psychiatric distress following an in-service 
sexual assault, stated that the veteran's psychiatric 
problems presented themselves during active duty.  Consistent 
testimony as to the alleged in-service sexual assault and 
psychiatric distress thereafter was presented by the veteran 
at the April 1999 hearing at the RO and the November 2000 
hearing before the Board. 

Taken as a whole, the above evidence bears directly and 
substantially upon the specific matter under consideration, 
namely, whether a psychiatric disorder was present during 
service.   This evidence was not considered by the RO when 
rendering the August 1993 rating decision.  Moreover, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of this claim.  Thus, this 
evidence constitutes new and material evidence under 38 
C.F.R. § 3.156(a) (1999), and the Board is required to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disability. 


ORDER

Having submitted new and material evidence, the veteran's 
claim for entitlement to service connection for a psychiatric 
disability is reopened. 


REMAND

Having found the claim for service connection for a 
psychiatric disability to be reopened, the Board concludes 
that additional development must be accomplished in order to 
equitably adjudicate this claim on the merits.  

The veteran has essentially testified that his duty in the 
National Guard from February 1983 to August 1988 included 
significant or continuous periods of active duty for 
training.  Although this testimony is perhaps confirmed by a 
NGB Form 23 (Army National Guard Retirement Credits Record) 
and other evidence of record, there is also evidence to 
suggest that, rather than serving on official military duty, 
the veteran was instead a civilian employee with the National 
Guard during the time period in question.  This distinction 
is significant, as the veteran would be entitled to service 
connection for a psychiatric disorder if it were found to 
have been a "disease" incurred during active duty for 
training.  Clarification as to this matter will be requested 
upon remand.  

Significant changes in the law, outlined below, were enacted 
during the pendency of this appeal.  It is noted that these 
legal changes are beneficial to the interests of the veteran, 
and that a remand is necessary to afford the veteran initial 
application of these provisions by the RO, as it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or, as in the instant 
case, those, filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of this change in the law, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

For the reasons stated above, this case is REMANDED for the 
following development: 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The development should 
include obtaining the appropriate records 
from the National Guard to determine if 
the veteran's service between February 
1983 and August 1988 included active duty 
for training.  A VA psychiatric 
examination should also be scheduled, 
which is to include an opinion as to 
whether the veteran's current psychiatric 
difficulties are related to service, 
including, if any such service is 
documented, active duty for training.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, to the extent appropriate, the matter should be 
returned to the Board in accordance with applicable 
procedures.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case by the action taken herein.

The veteran has the right to submit additional evidence on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 



